Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3 – 5, 7 – 11, 13 – 15 and 17 - 24 are allowed.

The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method for operating a messaging system adapted to send and receive modifiable videos, the method comprising: receiving, by a computing device, a first authorization from a user to use a self-image of the user in a personalized video; receiving, by the computing device, a second authorization from the user to enable use of another self-image of another user in the personalized video; sending by the computing device, after the first and second authorizations have been received, the personalized video including at least part of the self-image of the user, at least part of the another self-image of the another user, and at least part of a stock video, sending, by the computing device in response to the receiving of the second authorization, the self-image of the user to another computing device, the another computing device being associated with the another user; receiving, by the computing device from the another computing device, another user command from the another user, wherein the another user command is instructing the computing device to delete the another self-image; and deleting, by the computing device, the another self-image, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 11 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a system for operating a messaging system adapted to send and receive modifiable videos, the system comprising at least one processor and a memory storing processor-executable codes, wherein the at least one processor is configured to implement the following operations upon executing the processor-executable codes: receiving, by a computing device, a first authorization from a user to use a self-image of the user in a personalized video; receiving, by the computing device, a second authorization from the user to enable use of another self-image of another user in the personalized video; sending by the computing device, after the first and second authorizations have been received, the personalized video including at least part of the self-image of the user, at least part of the another self-image of the another user, and at least part of a stock video, sending, by the computing device in response to the receiving of the second authorization, the self-image of the user to another computing device, the another computing device being associated with the another user; receiving, by the computing device from the another computing device, another user command from the another user, wherein the another user command is instructing the computing device to delete the another self-image; and deleting, by the computing device, the another self-image, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 19 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a non-transitory processor-readable medium having instructions stored thereon, which when executed by one or more processors, cause the one or more processors to implement a method for operating a messaging system adapted to send and receive modifiable videos, the method comprising: receiving, by a computing device, a first authorization from a user to use a self-image of the user in a personalized video; receiving, by the computing device, a second authorization from the user to enable use of another self-image of another user in the personalized video; sending by the computing device, after the first and second authorizations have been received, the personalized video including at least part of the self-image of the user, at least part of the  another self-image of the another user, and at least part of a stock video, sending, by the computing device in response to the receiving of the second authorization, the self-image of the user to another computing device, the another computing device being associated with the another user; receiving, by the computing device from the another computing device, another user command from the another user, wherein the another user command is instructing the computing device to delete the another self-image; and deleting, by the computing device, the another self-image, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIMESH PATEL/Primary Examiner, Art Unit 2642